LEONARD P. MOORE, Circuit Judge
(dissenting).
The facts briefly stated disclose that the charging party, Remington Rand Univac Division, Sperry Rand Corporation (Remington) manufactures, sells and leases electronic computer systems and tabulating machines. These machines are for the most part used in the accounting departments of their customers. In the present case, the customers are the lessees of the machines. Under the contract of lease, they are entitled to servicing thereof by employees of Remington. The customers in New York City here involved are American Tobacco Company, a manufacturer and seller of cigarettes and other tobacco products, R. H. Macy & Co., Inc., a large department store, Associated Lerner Shops of America, Inc., women’s apparel and Eastern Air Lines, Inc., a commercial air transport company.
Commencing on or about September 20, 1961, Local 459, whose members were employed by Remington to service the leased machines went out on strike against Remington. Thereafter secondary picketing against many of Remington’s customers was enjoined (McLeod v. Local 459, 61 Civ. 3685, S.D.N.Y., November 24, 1961). Enjoined from picketing, Local 459 on or about December 4, 1961, attempted to achieve a general consumer boycott by the public of the above-named customers by distributing handbills in front of or near such customers’ premises.
Local 459 does not claim that any of Remington’s lessees sold or distributed Remington’s tabulating equipment. Therefore, it could have had but one purpose in seeking to damage the business of Remington’s customers, namely, to coerce the customer to discontinue its business relationship with Remington.
Local 459 contends primarily that the distribution of handbills comes within the exception of Section 8(b) (4) (ii) (B) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 150 et seq., which would permit it to “truthfully” advise the public that a product produced by an employer in dispute with a union is being distributed by another employer.
Turning to the handbills themselves, they must be read as they are intended to be read by the passerby who accepts one. Common experience justifies the conclusion that they receive a quick glance at the largest type and, thereafter, become litter on the sidewalk. The impression from the glance is that there is labor trouble within the ranks of the store or office in front of which the hand*244bills are being distributed. The large type, first visible, asks the public not to buy “AMERICAN TOBACCO PRODUCTS * * * » “BECAUSE: AMERICAN TOBACCO CO. USES STRIKE BREAKERS TO SERVICE REMINGTON RAND TABULATORS * * “LERNER’S PERMITS STRIKE BREAKERS TO SERVICE * * and Macy’s “USES STRIKE BREAKERS TO SERVICE * * Nothing, in the handbill requests the public not to buy Remington tabulators because, concededly, none of the customers sold or distributed such machines. Furthermore, there is a clear implication that the strikebreakers are the employees of American Tobacco, Lerner’s, etc., and that these companies employ the strikebreakers. The handbills are thus deceptive and misleading and fail to come within the statutory words “truthfully advising.” Local 459, moreover, fails to come within the exception in that the product, i. e., the tabulator, is not distributed by Remington’s lessees. It is, therefore, not entitled to the benefit of the exceptive provisions of Section 8(b) (4) (ii) (B).
Local 459 also contends that the district court’s order abridges its freedom of speech (Constitution, First Amendment). Freedom of speech, however, does not include words or utterances “in furtherance of unfair labor practices” (International Brotherhood of Electrical Workers v. N.L.R.B., 341 U.S. 694, 704, 71 S.Ct. 954, 95 L.Ed. 1299 (1959)).
The district court held a hearing before making its order. “On appeal from the discretionary action by the Director and the District Court, this Court is limited to the question whether the District Court was or was not reasonable in concluding that the Director had cause to believe that the charges were true.” (Douds v. Milk Drivers & Dairy Employees Union, 2 Cir., 1957, 248 F.2d 534, 537.)
It is all very well to review the Congressional debates in 1932 which preceded the passage of the Norris-LaGuardia Act but thirty years have elapsed since then. The abuse of secondary boycott practices was responsible for certain provisions in the Taft-Hartley Act (1947). Restraints against such activities were continued, not relaxed, in the Landrum-Griffin Act (1959).
To say that this case is “governed not by section 10(Z), but by the Norris-LaGuardia Act” is little different from relying on a statute that has been repealed. If technicality of pleading is to be the justification for this position, reference might be made to the countless cases in this circuit where deficiencies in pleading have always yielded to the issues actually litigated on the trial. The claim that the petition did not put in issue the untruthful, deceptive and misleading character of the handbills can result only from a failure to have read the petition and the record. The handbills were attached to the petition and the trial court specifically dealt with their misleading character. Therefore, in my opinion, the decision of the majority is just about thirty years out of date and completely disregards the statutory amendments during that period.1
*245From a procedural point of view, we have indeed reached a new appellate status when we tell the Labor Board how they must decide a case which has not, as yet, been heard by them. There will be no need in the future for Board hearings and decisions in section 10 (Z) injunction cases. Upon appeal from a preliminary injunction, we will merely look over the Board’s decisions in other situations regardless of whether they appear to be sound or have any likelihood of enforcement and tell them that we find that their previous decisions “would preclude it from finding an unfair labor practice in [the] ease.”
The majority holds that “injunctive relief under section 10(Z) cannot be granted without usurping the function of the Board” and straightway proceeds to usurp the Board’s function of hearing and deciding the case. In one breath they say that section 10 (Z) was designed to provide temporary injunctive relief “pending the final adjudication of the Board” and in the next they decide not to let the Board have this Congressionally bestowed privilege because they think the Board would thereby be “reversing field.” They do not explain how they reach their conclusion that “there has been no showing there will be such a reversal.” There scarcely could be a decision one way or the other before the Board has even heard the case. Therefore, I am completely baffled by their pronouncement that, “While we must give great weight to a Regional Director’s finding of reasonable cause, we should not usurp the functions of the Board itself in doing so.” And then they immediately “usurp.” Nor can I reconcile their statement that the Board is precluded “from finding an unfair labor practice here” with the footnote 16 statement that they express no opinion “as to the proper disposition by the Board of the present case.”
In final analysis, it is the function of the courts to construe the Act (N. L. R. B. v. Waterman S. S. Corp., 309 U.S. 206, 60 S.Ct. 493, 84 L.Ed. 704 (1940)). To predict that the Board is bound to decide this case in favor of Local 459 would be unwarranted speculation. Our function at this time is to pass upon the reasonableness of the district court’s restraining action. I cannot believe that Board or court should allow handbilling of such a patently deceptive and misleading nature to continue pending ultimate decision.
The relief granted was just and proper and within both the letter and the spirit of the Act. Its very purpose was to prohibit the type of activity practiced here. Injunction was necessary to protect Remington and its customers against a violation of the Act and from irreparable damage.
The order, in my opinion, should be affirmed.

. I would like (also by footnote) to suggest an answer to the majority’s footnote 15 because I am personally somewhat shocked by its implications. It criticizes the granting of the injunction because it “coming at the peak of the Christmas season, prevented handbilling at the very time it would have its greatest effect.” I would agree were the statement changed to “greatest economic effect against innocent third parties which were non-participants in the labor dispute between Remington and its employees.” At a time when department store merchants were hoping to have many potential customers pass through their doors, the union sought to steer these customers away by giving the impression that there was labor trouble within the ranks of the companies, the stores and the offices which were the victims of the handbilling demonstration. To regret, as does the majority, that their reversal “cannot restore the parties to the power relationship existing at that time” is an expression of sympathy ill-directed. Who are the “parties”? Certainly not the merchants whose only con*245neetion with Remington Rand was the rental of tabulating machinery used in their accounting departments. The sole purpose of “secondary boycott” legislation was to keep the “power relationship” where it properly belonged, namely, between the employer and the striking employees and away from the doors of the company wholly unconnected with the dispute. In my opinion, this decision is court approval of a flagrant abuse of “power.”